Citation Nr: 1538991	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  07-09 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to a disability rating in excess of 50 percent for headaches, including on an extraschedular basis. 

4.  Entitlement to a disability rating in excess of 20 percent for lumbar disc disease on an extraschedular basis.

5.  Entitlement to a compensable disability rating for bilateral hearing loss on an extraschedular basis.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to recognition of the Veteran's son, TLL, Jr., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2006 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a March 2009 decision, the Board denied service connection for PTSD and ED and an increased rating for headaches and remanded the low back, hearing loss, and TDIU claims.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court issued Memorandum Decision setting aside the Board's March 2009 denials.  Subsequent to the Court's decision, the Board denied increased ratings for the low back and hearing loss on a schedular basis and remanded the remaining claims, including increased rating on an extraschedular basis for the low back and hearing loss, in February 2012.  The case has subsequently been returned to the Board.

The issues of entitlement to service connection for an acquired psychiatric disorder and ED and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran is currently in receipt of the maximum schedular evaluation for his service-connected headaches; his service-connected headaches do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards

2.  The Veteran's service-connected lumbar disc disease does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

3.  The Veteran's service-connected bilateral hearing loss does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

4.  The Veteran's son, TLL, Jr., became permanently incapable of self-support before age 18.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent, including on an extraschedular basis, for headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1); 4.214a, Diagnostic Code 8100 (2015).

2.  The criteria for an extraschedular rating for lumbar disc disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b)(1) (2015).

3.  The criteria for an extraschedular rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b)(1) (2015).

4.  The Veteran's son, TLL, Jr., meets the criteria for being a helpless child.  38 U.S.C.A. § 101(4) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.57, 3.356 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

With regard to the Veteran's helpless child claim, this claim has been granted herein.  Thus, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the increased rating claims, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  July 2005 and July 2009 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's VA treatment records, VA examination reports, service treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  Identified private treatment records have been obtained to the extent possible.  

The record indicates that the Veteran underwent VA examinations to address his increased rating claims most recently in October 2012 with an additional opinion on employability in January 2014.  The reports from those examinations/opinion have been included in the claims file for review.  The examinations and opinion each involved a review of the claims file, a thorough examination of the Veteran (examinations only), the Veteran's lay history, and conclusions that was supported by sufficient rationale.  Therefore, the Board finds that the examinations and opinion of record are adequate to decide the Veteran's increased rating claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, there is no evidence of any material worsening of the Veteran's service-connected disabilities since the most recent examinations.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  New VA examinations are not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his symptoms and contentions regarding their severity.  Notably, the hearing testimony elicited, in part, led to remands for VA examinations for these claims.

Finally, as noted above, this case was remanded for additional evidentiary development including obtaining updated VA treatment records and providing the Veteran VA examinations/opinions for his service-connected disabilities.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AOJ obtained updated VA treatment records and the Veteran was afforded VA examinations in October 2012 and an opinion in January 2014.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. Increased Ratings

The Veteran is currently in receipt of the maximum schedular evaluation for his headaches under his currently diagnosed Diagnostic Code 8100.  As he has not been diagnosed with any other neurological condition, there are no alternative diagnostic codes providing a higher schedular rating under which he could be evaluated.  Accordingly, the only question remaining before the Board is whether he is entitled to an increased rating for his headaches on an extraschedular basis.  

Further, as noted above, the Board previously denied the Veteran's claims of entitlement to increased ratings on a schedular basis for his low back disability and hearing loss in February 2012.  The only question remaining before the Board with regard to the low back and hearing loss is also entitlement to an increased rating on an extraschedular basis.

VA regulations allow for the provision of an extraschedular disability rating for exceptional cases where schedular evaluations are found to be inadequate.  See 38 C.F.R. § 3.321(b)(1) (2015);see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has been afforded multiple VA examinations to address his disabilities on appeal.  He was first examined for his headaches in June 2005.  The examiner noted his weekly headaches and loss of one to two days of work due to the headaches.  The examiner also indicated that the Veteran was able to perform his routine activities of daily living with no difficulty and made no mention of any hospitalizations relating to the Veteran's headaches.  He was next examined in September 2006.  At that time, he reported experiencing migraines five times per week, lasting five hours, and rendering him unable to function.  Despite this self-report, there is no indication that his migraines interfered with employment or required hospitalization.  The Veteran was then examined in July 2010.  At that time, he reported daily headaches with prostrating headaches at least 20 times per month.  However, as noted by the examiner, there was no medical documentation of such severity or frequency of headaches.  The Veteran was most recently examined for his headaches in October 2012.  At that time, he reported constant headaches and prostrating attacks 3 to 4 times per week.  Although the Veteran reported being unable to work due to his headaches, the examiner found this unlikely as he lived a fairly active life, including driving himself to the VA examination appointment.

With regard to the Veteran's low back disability, he was first examined in July 2005.  At that time, the Veteran reported daily incapacitating episodes, but only 12 times lost from work per month.  Despite this self-reported severity, there was no indication of any hospitalizations due to the low back.  He was next examined for his low back in September 2006.  At that time, he reported back pain, but noted that it was not incapacitating.  He made no mention of any interference with employment or hospitalizations.  The Veteran was then examined for his low back in July 2010.  He reported to the examiner that when he worked, his back pain, in conjunction with other disabilities, interfered with his ability to perform his duties.  However, he also denied any incapacitation due to his back in the prior year.  He was most recently examined in October 2012.  At that time, he reported constant back pain with spasm, requiring him to lie down, 20 times per month.  Despite this report, the examiner observed him to ambulate, get up and down, and move freely without trouble or discomfort, despite having a long drive and changing a flat tire immediately prior to the examination.  In light of this incongruity, the examiner did not find it likely that his low back affected his employability.

Finally, with regard to the Veteran's hearing loss, he was first examined in July 2005.  The Veteran reported difficulty understanding speech and losing about 3 days of work per month due to his hearing loss.  There was no indication of any hospitalizations due to his hearing loss.  He was next examined for his hearing loss in August 2006.  At that time, he reported functional impairment due to headaches and ringing in his ears, but did not report any impairment due to his hearing loss, including any interference with employment or hospitalizations.  The Veteran was examined again in August 2010.  Although the Veteran reported being unemployed at that time, the examiner noted that his hearing loss would not preclude him from obtaining substantially gainful employment.  There was again no mention of any hospitalizations due to hearing loss.  The Veteran was most recently examined for his hearing loss in October 2012.  The examiner noted that the Veteran's hearing loss would likely have no negative impact on employment with proper listening strategies and hearing aids.

The medical evidence of record also includes several VA and private treatment records.  Although these treatment records reference the Veteran's headaches, low back disability, and hearing loss, none of them indicate that it causes significant interference with employment or any hospitalizations.  In fact, private psychiatric records and disability retirement records indicate that the Veteran was only disabled from working due to his psychiatric disability, not his physical disabilities.

These treatment records were further corroborated by a January 2014 VA medical opinion on the Veteran's employability.  The examiner reviewed the entirety of the medical evidence and concluded that it did not suggest that the Veteran was disabled from working due to his physical disabilities.  She also highlighted the discrepancies between the Veteran's subjective reports of symptoms, particularly to VA examiners, and the objective medical evidence.  She concluded that any impairment in employability was due to his psychiatric disability, not any service-connected physical disability/disabilities.

In addition to the medical evidence of record, the Veteran has submitted lay evidence and his attorney submitted a March 2015 brief.  In her brief, the attorney herself notes that the Veteran only used 54 hours of sick leave between March 2002 and January 2003.  This use of less than one-and-a-half weeks of sick over nearly one year is not consistent with reports of missed to work to the VA examiners.  She argues that, even if the evidence does not show unemployability, he is still entitled to extraschedular ratings based on marked interference with employment.  

With regard to the Veteran's service-connected headaches, low back disability, and hearing loss, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  

The rating criteria for the Veteran's currently assigned 50 percent disability rating for headaches contemplate the frequency and severity of his headaches, as well as his reported lost time from work.  The criteria specifically cover "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  Not only do the criteria cover the Veteran's self-reported frequency and severity of headaches, they address the resulting economic consequences.  As such, the criteria do adequately contemplate his reported symptoms and level of impairment for his headaches.

The rating criteria for the Veteran's currently assigned 20 percent disability rating for his low back contemplate his most limited range of motion.  The Veteran's complaints of pain and limited range of motion due to pain are also adequately contemplated by the rating schedule.  Notably, the General Rating Formula for Diseases and Injuries of the Spine specifically accounts for pain (whether it radiates or not), stiffness, and aching.  Moreover, 38 C.F.R. §§ 4.40 and 4.45 specifically provide for the contemplation of any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, the criteria do adequately contemplate his reported symptoms and level of impairment for the low back as well.

Finally, a comparison between the level of severity and symptomatology of the hearing loss disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not described any unusual features associated with his hearing loss disability.  His audiological testing results fall squarely within Table VI of the rating criteria for hearing loss.  The Board acknowledges that the Veteran has complained of difficulty understanding speech and indicated that this results in some functional impairment.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See 59 Fed. Reg. 17,295 (April 12, 1994).  Although the Veteran's hearing loss pattern did not meet the criteria for using Table VIA, this shows that the rating criteria consider his complaints of difficulty understanding speech as well as his diminished hearing acuity.  Accordingly, the Board finds that any functional impairment due to hearing loss with regard to speech discrimination is a disability picture that is considered in the current schedular rating criteria. 

The Board acknowledges that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to the Veteran's service-connected conditions.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In light of the above, the Board finds that there is no evidence to indicate that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  Rather, the Veteran's disability picture is adequately contemplated by the schedular rating criteria and referral to the appropriate VA officials for extraschedular consideration is not necessary for any of these issues.

Furthermore, even if the Board were to find that the Veteran's headaches, low back disability, or hearing loss were not adequately contemplated by the rating schedule, the Veteran's disability does not exhibit the other related factors required for referral for consideration of an extraschedular rating, including marked interference with employment or frequent periods of hospitalization.  There is no evidence that the Veteran has been frequently hospitalized, or hospitalized at all, for any of these disabilities.  With regard to marked interference with employment, the Veteran has reported missing work due to these disabilities.  However, there is no objective evidence to support this contention.  The medical evidence of record indicates that the Veteran missed work and was ultimately disabled from working due to his psychiatric disorder, not any of these service-connected disabilities.  There is simply no evidence to show that the Veteran's service-connected headaches, low back disability, and/or hearing loss causes marked interference with employment.

In short, the evidence does not support the proposition that the Veteran's service-connected headaches, lumbar disc disease, or hearing loss presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).  Thus, referral of any of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to initial ratings on an extraschedular basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Helpless Child

For VA purposes, the term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support by reason of physical or mental defect.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.315(a), 3.356 (2015); Dobson v. Brown, 4 Vet.App. 443 (1993). Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  38 C.F.R. § 3.356(b) (2015). 

The Veteran claims that his son, TLL, Jr., became permanently incapable of self-support before reaching the age of 18 years.  TLL, Jr. was born in December 1984, and turned 18 years old in December 2002. 

The medical evidence, including Social Security Administration (SSA) disability benefits records and private psychiatric treatment records, clearly reflect TLL, Jr.'s permanent incapability of self-support by reason of mental defect (in this case, schizophrenia).  This was not disputed by the RO.  Rather, the Veteran's claim was denied because the RO did not find that the evidence showed such permanent incapability prior to TLL, Jr.'s 18th birthday in December 2002.  Upon review of the record and affording the Veteran the full benefit-of-the-doubt, the Board disagrees.

The earliest pieces of medical evidence in the claims file showing TLL, Jr.'s diagnosis of and treatment for schizophrenia were dated in 2005, three years after he turned 18.  An evaluation dated in October 2005 from TLL, Jr.'s private psychiatrist indicated that he was unable to handle funds and disabled due to schizophrenia.  Additionally, a June 2005 private treatment record noted a history of schizophrenia for the previous three years and a December 2012 form completed by the Veteran indicated that his son was diagnosed at age 17 or 18.  Although none of these records are dated prior to TLL, Jr.'s 18th birthday, they provide uncontradicted support for a diagnosis of schizophrenia prior to December 2002.  Moreover, a March 1993 social work note for the Veteran indicated that he had two children with "emotional upset" and one of the children also had special education needs.  Although it is not clear whether the child with both emotional upset and special education needs was TLL, Jr. or his younger brother, it tends to support the Veteran's claim.

In sum, the evidence demonstrates that TLL, Jr. is permanently incapable of self-support due to his diagnosed schizophrenia.  Further, the evidence is at least in equipoise as to whether this condition and incapacity had its onset prior to his 18th birthday in December 2002.  Therefore, resolving reasonable doubt in the Veteran's favor (38 U.S.C.A. § 5107(b) (2015)), the Board finds TLL, Jr. qualifies as a helpless child of the Veteran for VA purposes.


ORDER

Entitlement to a disability rating in excess of 50 percent for headaches, including on an extraschedular basis, is denied.

Entitlement to a disability rating in excess of 20 percent for lumbar disc disease on an extraschedular basis is denied.

Entitlement to a compensable disability rating in excess for hearing loss on an extraschedular basis is denied.

Recognition of TLL, Jr. as a helpless child of the Veteran is granted.


REMAND

With regard to the Veteran's psychiatric claim, he was afforded a VA examination and opinion in November 2012.  The examiner provided a negative nexus opinion for PTSD but failed to provide an opinion on the Veteran's diagnosed depressive disorder NOS.  Additionally, he failed to address the January 1992 separation report of medical history on which the Veteran reported experiencing "frequent trouble sleeping" and "depression or excessive worry."  In light of these deficiencies, the psychiatric claim must be remanded for an addendum opinion.  See Barr, supra.

With regard to the ED and TDIU claims, the remand of the psychiatric claim may affect the resolution of these claims.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The AOJ must first develop and readjudicate the psychiatric claim, and then readjudicate the ED and TDIU claims.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be provided to an appropriate examiner in order to provide an addendum opinion for the Veteran's psychiatrist claim.  The claims folder must be made available to the examiner for review in connection with the opinion.  The opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.

The examiner should state whether it whether it at least as likely as not (a 50 percent probability or greater) that any of the Veteran's diagnosed psychiatric disorders was caused or aggravated by his military service.  In providing this opinion, the examiner must specifically address the Veteran's inservice complaints of trouble sleeping and depression or excessive worry.  If the examiner finds that these inservice complaints do not support a medical nexus, s/he must explain why.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim for service connection for an acquired psychiatric disorder should be readjudicated.  Thereafter, and following any additional development deemed necessary, the claims for ED and TDIU, including on an extraschedular basis, should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


